    Case 2:19-cv-15669-JMV-MF Document 9 Filed 03/10/21 Page 1 of 5 PageID: 42




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
CHANDOS GRIFFITH,                             :
                                              :
                       Plaintiff,             :                  Civil Action No.
                                              :               19-15669 (JMV) (MF)
                       v.                     :
                                              :                    OPINION
MICHAEL TRAENDLY, et al.,                     :
                                              :
                       Defendants.            :
                                              :
VAZQUEZ, District Judge:

        Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss the Complaint without

prejudice.

     I. BACKGROUND

        This case arises from an incident involving Plaintiff’s parole. Plaintiff names parole

officers Michael Traendly and Cherita Hall as Defendants in this matter. According to Plaintiff,

on February 6, 2019, Plaintiff reported to his parole office. At the office, Defendant Traendly

accused Plaintiff of attempting to conceal a cell phone and of violating parole because he was not

permitted to have a phone. 1 Plaintiff contends that a different officer approved the phone the week

prior but that the approval was “not documented.” (D.E. 1, at 5–6.)




1
  The Court takes judicial notice of Plaintiff’s records on the New Jersey Department of
Corrections’ inmate search engine. It appears that Plaintiff is a sex offender and is subject to an
order of parole supervision for life.
 Case 2:19-cv-15669-JMV-MF Document 9 Filed 03/10/21 Page 2 of 5 PageID: 43




       Defendant Traendly then took the phone, searched it, and demanded to know the four-digit

pin for an application on the phone. Plaintiff maintains that the search was without probable cause

and demanded a lawyer. Shortly after, Plaintiff began bashing his head with his fists and

threatening suicide. (D.E. 1, at 6.) This occurred because Plaintiff was off his medications since

“the prison gave [him] the wrong meds.” (Id.)         Additional officers, presumably including

Defendant Hall, appeared and watched the events transpire. Defendant Traendly then accused

Plaintiff of giving him the wrong pin number. Plaintiff, however, contends that he was so unstable

and confused that he had no idea what was going on. Ultimately, the officers guessed the pin

number and accessed the phone. They then “forced” Plaintiff to make a statement and took him

to jail. (Id.) Afterwards, it appears that Plaintiff’s parole was revoked, and Plaintiff was again

incarcerated at Northern State Prison.

       In July of 2019, Plaintiff filed the instant Complaint, seeking damages for violations of his

Fourth and Fifth Amendment rights, his immediate release, the “removal of all special internet

conditions” against him, and the removal of his case from parole. (Id.) Additionally, Plaintiff

would like parole to pay for therapy and sex offender counseling.

       In October of 2020, the Court terminated this matter as it did not have Plaintiff’s current

address. In November of 2020, Plaintiff advised that he is no longer at the prison, provided his

new address, and stated that he was facing new criminal charges as a result of the events above.

(D.E. 8.) It appears that in February of 2021, Plaintiff was convicted on those charges and was

again incarcerated.

   II. STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a prisoner files suit against

“a governmental entity or officer or employee of a governmental entity” and in cases where the



                                                 2
 Case 2:19-cv-15669-JMV-MF Document 9 Filed 03/10/21 Page 3 of 5 PageID: 44




plaintiff is proceeding in forma pauperis. See 28 U.S.C. §§ 1915A(a), 1915(e)(2). District courts

must sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. §§ 1915A(b), 1915(e)(2). When considering a dismissal for failure to state a claim

on which relief can be granted, courts apply the same standard of review as that for dismissing a

complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x 120,

122 (3d Cir. 2012).

           Consequently, to survive screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, while

courts liberally construe pro se pleadings, “pro se litigants still must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted).

    III.      DISCUSSION

           Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights under the United States Constitution. To succeed on a § 1983 claim, a plaintiff must allege

two things: first, a violation of a right under the Constitution, and second, that a “person” acting

under color of state law committed the violation. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick

v. Com. of Pa., 36 F.3d 1250, 1255–56 (3d. Cir. 1994)). In this case, Plaintiff appears to contend




                                                   3
    Case 2:19-cv-15669-JMV-MF Document 9 Filed 03/10/21 Page 4 of 5 PageID: 45




that Defendants searched his phone without probable cause in violation of the Fourth Amendment

and forced him to confess in violation of the Fifth Amendment. 2

        In Heck v. Humphrey, 512 U.S. 477 (1994), however, the Supreme Court limited a § 1983

plaintiff’s right to recover for certain causes of action if the plaintiff has been convicted on charges

directly related to the § 1983 claim. In particular, Heck restricts a plaintiff’s ability to recover

damages for an “allegedly unconstitutional conviction or imprisonment, or for other harm caused

by actions whose unlawfulness would render a conviction or sentence invalid.” Heck, 512 U.S. at

486. In order to recover damages in such a case, a plaintiff “must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such a determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” Id. at 486–87. Accordingly, when a prisoner seeks damages

in a civil suit, “the district court must consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Id. at 487.

        In addition, the Third Circuit has held that Heck applies with equal force to a § 1983 action

that would imply the invalidity of a decision to revoke parole that has not already been invalidated.

See, e.g., McKinney v. Pennsylvania Bd. of Prob. & Parole, 405 F. App’x 646, 647–48 (3d Cir.

2010) (citing Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006)).

        With those principles in mind, a judgment in Plaintiff’s favor in this matter “would

completely erode the basis for his [revocation of parole], implying that the [revocation] was




2
 The Fourth and Fifth Amendments are applicable to the States through the Fourteenth
Amendment. E.g., Albright v. Oliver, 510 U.S. 266, 272 (1994).
                                                   4
 Case 2:19-cv-15669-JMV-MF Document 9 Filed 03/10/21 Page 5 of 5 PageID: 46




invalid.” Cf. Robinson v. New Jersey State Police, No. 11-06070, 2012 WL 5944298, at *2 (D.N.J.

Nov. 27, 2012). Additionally, it appears that Plaintiff was later convicted on the new charges

stemming from Defendants’ actions. Consequently, a judgment in his favor would also erode the

basis for that conviction. Given that Plaintiff’s revocation of parole and criminal conviction have

not been overturned by any of the means discussed above, the Court dismisses his Fourth and Fifth

Amendment claims as Heck barred. See id.

         Finally, to the extent Plaintiff seeks his immediate release or to invalidate his sentence, the

conditions of his sentence, or his parole supervision for life, “such remedies are not available in a

§ 1983 suit.” See, e.g., Slaughter v. Christie, No. 15-8327, 2016 WL 6804877, at *2 (D.N.J. Nov.

16, 2016). The Supreme Court has held that when “a state prisoner is challenging the very fact or

duration of his physical imprisonment, and the relief he seeks is a determination that he is entitled

to immediate release or a speedier release from that imprisonment, his sole federal remedy is a

writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Moreover, parole

supervision for life falls under this category as it “is a special sentence imposed upon sex

offenders” and constitutes a form of custody. Slaughter, 2016 WL 6804877, at *2 (citing Maleng

v. Cook, 490 U.S. 488, 491 (1989); State v. Schubert, 212 N.J. 295, 307 (2012)). Accordingly,

Plaintiff can only pursue his requests for injunctive relief through a federal habeas petition. The

Court will dismiss those requests without prejudice.

   IV.     CONCLUSION

         For the reasons set forth above, the Court will dismiss the Complaint without prejudice.

An appropriate Order follows.

Dated: 3/10/21


                                                                JOHN MICHAEL VAZQUEZ
                                                                United States District Judge
                                                   5
